715 F.2d 157
EDWARDS COMPANY, INC., Plaintiff-Appellant,v.MONOGRAM INDUSTRIES, INC., Monotronics, Inc. and EntronicCompany, Defendants-Appellees.
No. 82-2019.
United States Court of Appeals,Fifth Circuit.
Sept. 2, 1983.

Larry D. Knippa, Houston, Tex., for plaintiff-appellant.
Dan Matthews, Houston, Tex., for Monogram Industries, Inc.
Charles L. Babcock, Dallas, Tex., for amicus curiae Nat. Realty Committee, Inc.
Appeal from the United States District Court for the Southern District of Texas;  Walter Ely, J., sitting by designation.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion March 21, 1983, 5 Cir., 1983, 700 F.2d 994)
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.